                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:03CR152

       vs.
                                                        MEMORANDUM AND ORDER
TRACY VAUGHN,

                      Defendant.


       This matter is before the Court on the Defendant’s pro se “Request for Expedited

Ruling on First Step Act of 2018 Section 404,” ECF No. 256.

       Counsel has been appointed to represent the Defendant with respect to potential

eligibility for relief under the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018).

The Federal Public Defender entered his appearance in this matter on March 6, 2019. A

revised retroactive worksheet was filed on October 4, 2019.

       IT IS ORDERED:

       1. The Defendant’s pro se “Request for Expedited Ruling on First Step Act of
       2018 Section 404,” ECF No. 256, is denied, because Defendant is represented
       by counsel;
       2. If Defense counsel determines that the Defendant may be eligible for relief
       under the First Step Act, counsel will file a motion asserting that the matter is
       ready for progression; and
       3. The Clerk will mail a copy of this Memorandum and Order to the
       Defendant at his last known address.


       Dated this 4th day of October 2019.
                                                 BY THE COURT:
                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge
